                            EXHIBIT K
                  [Summary of Itemized Time Records]




DOCS_DE:235588.2 18489/002
Case 2-19-20905-PRW, Doc 1258-11, Filed 08/25/21, Entered 08/25/21 12:29:32,
       Description: Exhibit K - Summary of Itemized Time Records, Page 1 of 2
      SUMMARY OF PROFESSIONAL SERVICES RENDERED BY TIMEKEEPER
        FOR THE PERIOD OF SEPTEMBER 1, 2020 THROUGH MAY 31, 2021

                                       (Partners)

 NAME OF PROFESSIONAL            EFFECTIVE HOURLY              TOTAL        FEES
     (in alphabetical order)             RATE                  HOURS       BILLED
           PARTNERS             (Capped at $700 per Hour)      BILLED
 James I. Stang                                   $700.00          24.10   $ 16,870.00
 Iain A.W. Nasatir                                $700.00         111.20   $ 77,840.00
 Ilan D. Scharf                                   $700.00         470.80   $329,560.00
                                      Totals for Partners:        606.10   $424,270.00

                                     (Of-Counsel)

 NAME OF PROFESSIONAL            EFFECTIVE HOURLY              TOTAL        FEES
     (in alphabetical order)             RATE                  HOURS       BILLED
         OF COUNSEL             (Capped at $700 per hour)      BILLED
 Brittany M. Michael                               $650.00        128.40    $83,460.00
 Brittany M. Michael                               $695.00        125.00    $86,875.00
 Erin Gray                                         $700.00         11.10    $ 7,770.00
 William L. Ramseyer                               $700.00          6.20    $ 4,340.00
                                    Totals for Of-Counsel:        270.70   $182,445.00

                                  (Paraprofessionals)

 NAME OF PROFESSIONAL            EFFECTIVE HOURLY              TOTAL        FEES
     (in alphabetical order)               RATE                HOURS       BILLED
   PARAPROFESSIONALS            (Capped at $300 per hour)      BILLED
 Cheryl A. Knotts                                   $300.00         2.40     $ 720.00
 La Asia S. Canty                                   $300.00         4.90     $1,470.00
 Nancy P F Lockwood                                 $300.00         2.40     $ 720.00
 Sophia L. Lee                                      $300.00         1.00     $ 300.00
                               Totals for Paraprofessionals:       10.70     $3,210.00




DOCS_DE:235588.2 18489/002
Case 2-19-20905-PRW, Doc 1258-11, Filed 08/25/21, Entered 08/25/21 12:29:32,
       Description: Exhibit K - Summary of Itemized Time Records, Page 2 of 2
